DETAILED ACTION
                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 4/29/2022.
	Claims 1, 4,5, 7,8,9, 14-20 are currently pending and presented for examination.

Response to Arguments--
Applicant’s remarks filed on 04/29/2022 with respect to 35 U.S.C. 101 rejection have been considered and they are persuasive.  Claim 9 has been amended to overcome 35 U.S.C. 101 rejection and previously rejected claim 13 is canceled. 
However, the terms “ controller” , “receiver” and “transmitter” still do not describe detailed information about the structure and they are generic holders that are coupled with   functional langue . The 35 U.S.C. 112(f) is maintained for those limitations. The claim limitation “signal processing units “and “acquisition unit” have been amended to overcome 35 U.S.C. 112(f) claim interpretation. 35 U.S.C. 112(f) claim interpretation with respect to  “signal processing units “ and “acquisition unit” is withdrawn. 
Applicant’s remarks filed on 03/10/2020 with respect to prior art rejection have been considered and they are persuasive.  Claims 1, 4,5, 7,8,9, 14-20 are allowed.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “unit”  are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiver configured to…” in claim 1, “controller configured to…” in claim 1, “ each of the plurality of receivers detects…in claim 4, “ each of the plurality of receivers detects…”, and “controller corrects “ in claim 5 ,  “ controller receives data” in claim 7, “ each of the plurality of receivers detects….”, “controller corrects …” in claim 8, “ a plurality of transmitters that executes…” , : receivers that executes processing…” controller that corrects….: in claim 14, “ receivers detects…”, “ controller corrects the difference….” in claim 15, “receivers detects payload…”, “ controller corrects…”, in claim 16, “ controller receives data” in claim 17.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



EXAMINER'S AMENDMENT 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The currently amended abstract is listed as the following (Two paragraphs are combined into one paragraph): 
                                                                    ABSTRACT 
                 The present technology relates to a reception device, a transmission device, a control method, a program, and a transmission and reception system capable of correcting a difference between data timings in respective communication links in a case where data is transmitted by using a plurality of communication links. The reception device according to the present technology executes processing for receiving data streams that have same data structures and are transmitted from a plurality of transmission units included in a transmission device by using a plurality of lanes in parallel and execute processing for integrating the received data streams into a single system data and  acquiring a packet configuring the data stream and corrects a difference between corresponding pieces of data timings in respective communication links realized by each pair of the one transmission unit and the one reception unit. The present technology is applied to data transmission between chips.


Allowable Subject Matter
Claims 1, 4,5, 7,8,9, 14-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, Sugioka et al.   (US Pub. No.: US 2012/0120289 A1) discloses a reception device (Para 63; transmission system 1 includes an image sensor 11 and a DSP 12) comprising: 
         a plurality of receivers ( Fig 2; Para 74; reception block 31-1 and reception block 31-2) configured to execute processing for receiving data streams that have same data structures and are received from a plurality of transmitters  ( Para 71- 72; transmission block 22-1 and 22-2; wherein the imaging block 21 outputs pixel data, which configure an image of one frame obtained by carrying out imaging, one by one pixel data in parallel to the transmission sections 22-1 and 22-2. For example, the imaging block 21 outputs data of pixels in an odd-numbered line to the transmission block 22-1 and outputs data of pixels in an even-numbered line to the transmission block 22-2.) included in a transmission device (Para 70; image sensor 11 includes an imaging block 21 and two transmission sections 22-1 and 2201) by using a plurality of lanes in parallel as processing of a first layer (Para 71-74; the reception block 31-1 of the DSP 12 receives pixel data transmitted thereto from the transmission block 22-1 through the four lanes and outputs the pixel data in order to the image processing block 32. Also the reception block 31-2 similarly receives pixel data transmitted thereto from the transmission block 22-2 through the four lanes and outputs the pixel data in order to the image processing block 32. )  and execute processing for integrating the received data streams into a single system data and acquiring a packet configuring the data stream as processing of a second layer (Figs. 1-3; Para 71-75; wherein the image processing block 32 produces an image of one frame based on pixel data supplied thereto from the reception block 31-1 and pixel data supplied thereto from the reception block 31-2 and carries out various image processes using the produced image.  ) ;
      and a controller (Para6,  219; Fig. 5; central processing units;  skew correction unit 116) configured to correct a difference between timings of corresponding pieces of data in communication links realized by each pair of one  of the transmitters and one  of ther receivers  ( Para 210; 226-236; Fig. 5; Fig. 25;  correction of displacement in reception timing of data received by the lanes of the reception block 31. ) , 
wherein each of the plurality of receivers detects known information from the received data stream ( Para 226-239; transmission of Sync Code, Sync Code, . . . , Idle Code, Deskew Code, Idle Code, . . . Idle Code, Deskew Code is carried out through each of the lanes Lane0 to Lane7, and the controlling codes are received by the reception block 31. The reception timings of the same controlling code are different among the different lanes, and Data Skew is exhibited between different lanes), the controller corrects the difference between the timings on a basis of a detection timing  of the known information by each of the receivers (  Para 231-234;  the skew correction unit 116 detects Deskew Code C1 which is the first Deskew Code and corrects the timing of the front of Deskew Code C1 so as to coincide with time t1 represented by information supplied thereto from the PHY-RX state controlling section 101. From the PHY-RX state controlling section 101, information on the time t1 at which Deskew Code C1 is detected in regard to Lane7 which exhibits the latest timing from among the timings at which Deskew Code C1 is detected in regard to the lanes Lane0 to Lane7 is supplied. Further, the skew correction unit 116 detects Deskew Code C2 which is the second Deskew Code and corrects the timing of the front of Deskew Code C2 so as to coincide with time t2 represented by information supplied thereto from the PHY-RX state controlling section 101. From the PHY-RX state controlling section 101, information at time t2 at which Deskew Code C2 is detected in regard to Lane7 which exhibits the latest timing from among timings at which Deskew Code C2 is detected in regard to the lanes of Lane0 to Lane7 is supplied.),
	each of the plurality of receivers includes signal processor that execute the processing of the first layer in parallel as many as the number of lanes  (Para 74; Fig.2; wherein The reception block 31-1 of the DSP 12 receives pixel data transmitted thereto from the transmission block 22-1 through the four lanes and outputs the pixel data in order to the image processing block 32; similarly 31-2 process multiple lanes of data and output one lane of pixel data to image processing block 32 ) , a processor that executes the processing of the second layer (Para 75; the image processing block 32 produces an image of one frame based on pixel data supplied thereto from the reception block 31-1 and pixel data supplied thereto from the reception block 31-2 and carries out various image processes using the produced image. ) .
     However, none of the prior art discloses “acquisition circuitry configured to execute processing for acquiring payload data
 configuring the packet output from the processor as processing of a third layer, each of the plurality of receivers detects the payload data configuring the packet as the known information by the acquisition circuitry, and the controller corrects the difference between the timings by matching output timings of 
the payload data of the respective acquisition circuitries to an external information
 processor” in combination of other limitation in the claim. 
	Claims 4,5,7 are allowed as being dependent from claim 1. 
          Regarding claim 8, the subject matter disclosed in claim 8 is similar to the subject matter disclosed in claim 1; therefore, claim 8 is allowed for the same reason as set forth in claim 1.
      Regarding claim 9, the subject matter disclosed in claim 9 is similar to the subject matter disclosed in claim 1; therefore, claim 9 is allowed for the same reason as set forth in claim 1.
	Claims 18,19, 20 are allowed as being dependent from claim 9. 
	Regarding claim 14, prior art on record 	Sugioka et al.   (US Pub. No.: US 2012/0120289 A1)  discloses a transmission and reception system (Para 63; transmission system 1 includes an image sensor 11 and a DSP 12)  comprising: 
 a transmission device ( Fig. 2; Para 70;  the image sensor 11 of the transmission system 1 includes an imaging block 21 and two transmission sections 22-1 and 22-2 )  including:
a plurality of transmitters (Para 71- 72; transmission block 22-1 and 22-2; wherein the imaging block 21 outputs pixel data, which configure an image of one frame obtained by carrying out imaging, one by one pixel data in parallel to the transmission sections 22-1 and 22-2. For example, the imaging block 21 outputs data of pixels in an odd-numbered line to the transmission block 22-1 and outputs data of pixels in an even-numbered line to the transmission block 22-2) that executes processing including generation of a packet that stores data to be transmitted and processing for distributing the generated packet into a plurality of lanes as processing of a first layer  (Para 71-74; the reception block 31-1 of the DSP 12 receives pixel data transmitted thereto from the transmission block 22-1 through the four lanes and outputs the pixel data in order to the image processing block 32. Also the reception block 31-2 similarly receives pixel data transmitted thereto from the transmission block 22-2 through the four lanes and outputs the pixel data in order to the image processing block 32) and executes processing for transmitting data streams having same data structures including the distributed packet by using the plurality of lanes in parallel as processing of a second layer (Figs. 1-3; Para 71-75; wherein the image processing block 32 produces an image of one frame based on pixel data supplied thereto from the reception block 31-1 and pixel data supplied thereto from the reception block 31-2 and carries out various image processes using the produced image. ) ; and
a reception device  ( Fig 2; Para 70- 74;  DSP 12; reception block 31-1 and reception block 31-2) including:
a plurality of receivers (Fig 2; Para 74; reception block 31-1 and reception block 31-2)  that executes processing for receiving data streams that are transmitted from a plurality of the transmitters by using a plurality of lanes in parallel as the processing of the second layer and executes processing for integrating the received data streams into a single system data  (Figs. 1-3; Para 71-75; wherein the image processing block 32 produces an image of one frame based on pixel data supplied thereto from the reception block 31-1 and pixel data supplied thereto from the reception block 31-2 and carries out various image processes using the produced image.   ) and acquiring a packet configuring the data stream as the processing of the first layer; and
a controller (Para 6, 219; Fig. 5; CPUs (central processing units); skew correction unit 116) that corrects a difference between timings of corresponding pieces of data in respective communication links realized by each pair of one of the transmitters and one of the receivers(Para 210; 226-236; Fig. 5; Fig. 25; correction of displacement in reception timing of data received by the lanes of the reception block 31.), wherein
each of the plurality of receivers detects known information from the received data stream ( Para 226-239; transmission of Sync Code, Sync Code, . . . , Idle Code, Deskew Code, Idle Code, . . . Idle Code, Deskew Code is carried out through each of the lanes Lane0 to Lane7, and the controlling codes are received by the reception block 31. The reception timings of the same controlling code are different among the different lanes, and Data Skew is exhibited between different lanes), the controller corrects the difference between the timings on a basis of a detection timing  of the known information by each of the receivers (  Para 231-234;  the skew correction unit 116 detects Deskew Code C1 which is the first Deskew Code and corrects the timing of the front of Deskew Code C1 so as to coincide with time t1 represented by information supplied thereto from the PHY-RX state controlling section 101. From the PHY-RX state controlling section 101, information on the time t1 at which Deskew Code C1 is detected in regard to Lane7 which exhibits the latest timing from among the timings at which Deskew Code C1 is detected in regard to the lanes Lane0 to Lane7 is supplied. Further, the skew correction unit 116 detects Deskew Code C2 which is the second Deskew Code and corrects the timing of the front of Deskew Code C2 so as to coincide with time t2 represented by information supplied thereto from the PHY-RX state controlling section 101. From the PHY-RX state controlling section 101, information at time t2 at which Deskew Code C2 is detected in regard to Lane7 which exhibits the latest timing from among timings at which Deskew Code C2 is detected in regard to the lanes of Lane0 to Lane7 is supplied.),
	each of the plurality of receivers includes signal processors that execute the processing of the first layer in parallel as many as the number of lanes  (Para 74; Fig.2; wherein The reception block 31-1 of the DSP 12 receives pixel data transmitted thereto from the transmission block 22-1 through the four lanes and outputs the pixel data in order to the image processing block 32; similarly 31-2 process multiple lanes of data and output one lane of pixel data to image processing block 32 ) , a processor that executes the processing of the second layer (Para 75; the image processing block 32 produces an image of one frame based on pixel data supplied thereto from the reception block 31-1 and pixel data supplied thereto from the reception block 31-2 and carries out various image processes using the produced image. ) .
	However, none of the prior art discloses “acquisition circuitry configured to execute processing for acquiring payload data
 configuring the packet output from the processor as processing of a third layer, each of the plurality of receivers detects the payload data configuring the packet as the known information by the acquisition circuitry, and the controller corrects the difference between the timings by matching output timings of 
the payload data of the respective acquisition circuitries to an external information
 processor” in combination of other limitation in the claim. 
	Claims 15-17 are allowed as being dependent from claim 14. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696